OPINION OF THE COURT
PER CURIAM.
The appellants seek review of the denial of a zoning application by the Appellee, Metropolitan Dade County Board of County Commis*74sioners. The Appellants are the owners of two and one-half acres of land located in an area of Dade County which has become widely known as “Horse Country”. On October 7, 1982, the Appellants filed an application seeking a non-use variance of lot area requirements to permit a proposed single-family home on two and one-half acres of land where ñve acres are required under Sections 33-279 and 33-194, Code of Metropolitan Dade County, Florida. The Zoning Appeals Board denied the request. The Appellants then filed an appeal to the County Commission, which also denied the application.
We conclude the Board of County Commissioners had before it competent substantial evidence to support the denial of the variance. This Court will not substitute its judgment for that of the zoning authority. Nance v. Town of Indialantic, 419 So.2d 1041 (Fla. 1982); DeGroot v. Sheffield, 95 So.2d 912 (Fla. 1957).